     Case 1:19-cv-01506-RWL Document 1 Filed 02/18/19 Page 1 of 12



Justin Cilenti (GC 2321)
Peter H. Cooper (PHC 4714)
CILENTI & COOPER PLLC
708 Third Avenue - 6111 Floor
New York, NY 10017
T. (212) 209-3933
F. (212) 209-7102
pcooper@jcpclaw.com
Attorneys for Plaintiff
                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


FERNANDO ZAMORA,
on behalf of himself, and others                                   Case No.:   19 CV 1506
similarly situated,
                              Plaintiff,
                                                                   COMPLAINT in an
       - against -                                                 FLSAACTION

L PLUS L PRODUCTIONS LLC,
dba OFRENDA RESTAURANT;                                            ECF Case
or any other business entity doing business as
OFRENDA RESTAURANT, located at
113 7th Avenue South, New York, New York 10014,

                                Defendants.


       Plaintiff, Fernando Zamora ("Plaintiff'), on behalf of himself, and other similarly

situated employees, by and through his undersigned attorneys, Cilenti & Cooper, PLLC,

files this Complaint against Defendants, L Plus L Productions LLC, doing business as

Ofrenda Restaurant, located at 113 Seventh Avenue South, New York, New York 10014;

or any other business entity doing business as Ofrenda Restaurant, at 113 Seventh

Avenue South, New York, New York 10014 (herein, "Ofrenda Restaurant" or

"Defendants"), and states as follows:
      Case 1:19-cv-01506-RWL Document 1 Filed 02/18/19 Page 2 of 12



                                    INTRODUCTION
            1.   Plaintiff, Fernando Zamora, alleges that, pursuant to the Fair Labor

Standards Act, as amended, 29 U.S.C. §§ 201 , et seq. ("FLSA"), he is entitled to recover

from the Defendants: (1) unpaid wages and minimum wages; (2) unpaid overtime

compensation; (3) liquidated damages; (4) prejudgment and post-judgment interest; and

(5) attorneys' fees and costs.

            2.   Plaintiff, Fernando Zamora further alleges that, pursuant to the New York

Labor Law, he is entitled to recover from the Defendants: (1) unpaid wages and

minimum wages; (2) unpaid overtime compensation; (3) unpaid "spread of hours"

premiums for each day he worked more than ten (10) hours; (4) liquidated damages and

statutory penalties pursuant to the New York Wage Theft Prevention Act; (5)

prejudgment and post-judgment interest; and (6) attorneys' fees and costs.

                              JURISDICTION AND VENUE

            3.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

§216(b), 28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over

Plaintiffs state law claims pursuant to 28 U.S.C. § 1367.

            4.   Venue is proper in the Southern District pursuant to 28 U.S.C. § 1391

because the conduct making up the basis of the complaint took place in this judicial

district.

                                         PARTIES

            5.   Plaintiff is an adult resident of Kings County, New York.

            6.   Defendant, L Plus L Productions, LLC, is a domestic limited liability

company, organized and existing under the laws of the State of New York, doing




                                              2
     Case 1:19-cv-01506-RWL Document 1 Filed 02/18/19 Page 3 of 12



business as a Ofrenda Restaurant, with a principal place of business located at 113   7'h
Avenue South, New York, New York 10014.

       7.      At times relevant to this litigation, Defendants were the Plaintiff's

employer within the meaning of the FLSA and the New York Labor Law.

       8.      Plaintiff, Fernando Zamora, was employed by Defendants in Manhattan

(New York County), as a food preparer and cook for Defendants' restaurant known as

"Ofrenda", from December 15, 2014 through January 13, 2019.

       9.      At all relevant times, Ofrenda Restaurant was, and continues to be, an

"enterprise engaged in commerce" within the meaning of the FLSA.

       10.     At all relevant times, the work performed by Plaintiff, Fernando Zamora,

was essential to the business operated by Ofrenda Restaurant.

       11.     At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff Fernando Zamora lawfully earned wages in contravention of the FLSA and New

York Labor Law.

       12.     At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff Fernando Zamora lawfully earned wages I minimum wages, and overtime

compensation, in contravention of the FLSA and New York Labor Law.

       13.     At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff Fernando Zamora lawfully earned "spread of hours" premiums in contravention

of the New York Labor Law.

       14.     Plaintiff, Fernando Zamora, has fulfilled all conditions precedent to the

institution of this action and/or such conditions have been waived.




                                             3
     Case 1:19-cv-01506-RWL Document 1 Filed 02/18/19 Page 4 of 12



                              STATEMENT OF FACTS

         15.   On or about December 15, 2014, Plaintiff, Fernando Zamora, was hired by

Defendants to work as a food preparer I cook, at Defendants' Mexican restaurant, doing

business as "Ofrenda", located at 113 Seventh Avenue South, New York, New York

10014.

         16.   Plaintiff, Fernando Zamora, worked for the Defendants without

interruption, beginning December 2014 and ending with his termination on or about

January 13, 2019.

         17.   During Plaintiffs employment by Defendants, he worked over forty (40)

hours per week. Plaintiff worked six (6) shifts per week, and his hours ranged from fifty

(50) to more than seventy (70) hours per week.

         18.   Plaintiff was not paid hourly for all hours worked, or overtime

compensation. In the beginning of his employment, Plaintiff was paid a fixed weekly

salary of $460.00. In 2015, Plaintiffs weekly pay was increased to $600.00, for all hours

worked. In 2014 and 2015, Plaintiff generally worked six (6) days per week and his hours

were 3:00 p.m. to 11:00 p.m. during weekdays and 3:00 p.m. to 12:30 a.m. on Fridays

and Saturdays; Plaintiff worked approximately fifty-two (52) hours per week.

         19.   In 2016 and 201 7 Plaintiffs working hours were increased. Plaintiff was

assigned kitchen preparation duties approximately four (4) days per week. As such, he

worked an additional twenty (20) hours per week, for an approximate total of seventy-

two (72) working hours per week. Plaintiffs pay was increased to $900.00 per week for

all hours worked when he did both cooking and preparation work, beginning in 2016.




                                            4
     Case 1:19-cv-01506-RWL Document 1 Filed 02/18/19 Page 5 of 12



       20.     In 2017, Plaintiff's hours remained the same and his pay was changed to

$754.00 per week for cooking and an additional $15.00 per hour for preparation work,

which Plaintiff performed between 10:00 a.m. and 3:00 p.m., approximately four (4) days

per week.

       21.     At all times during his employment, Plaintiff worked more than forty (40)

hours per week.

       22.     At all times during his employment, work performed above forty (40)

hours per week was not paid at time and one-half Plaintiff's regular hourly rate of pay as

required by state and federal law.

       23.     Plaintiff was paid his wages using two (2) weekly checks.

       24.     Plaintiff worked in the kitchen; he was not a tipped employee.

       25.     Defendants knowingly and willfully operated and continue to operate their

business with a policy of not paying wages for all hours worked, to the Plaintiff and other

similarly situated employees.

       26.     Defendants knowingly and willfully operated and continue to operate their

business with a policy of not paying Plaintiff and other similarly situated employees

either the FLSA overtime rate (of time and one-halt), or the New York State overtime

rate (of time and one-halt), in violation of the FLSA and New York Labor Law and the

supporting federal and New York State Department of Labor Regulations.

       27.     Defendants knowingly and willfully operated their business with a policy

of not paying the New York State "spread of hours" premium to Plaintiff and other

similarly situated employees.




                                             5
     Case 1:19-cv-01506-RWL Document 1 Filed 02/18/19 Page 6 of 12



       28.     At all relevant times, upon information and belief, and during the course

of Plaintiffs employment, the Defendants failed to maintain accurate and sufficient time

records.

       29.     Neither at the time of hire, nor at any time thereafter, did Defendants

provide Plaintiff with a written wage notice identifying Plaintiffs regular hourly rate of

pay and corresponding overtime rate of pay.

       30.     Plaintiff normally worked in excess of forty (40) hours per week.

       31.     At no time during his employment did Defendants provide Plaintiff with

an accurate wage statement, or other kind of receipt, with his wages, which accurately

accounted for and explained Plaintiffs hours, hourly rate, gross wages, deductions, and

net wages.

                               STATEMENT OF CLAIM

                                        COUNT I
                      [Violation of the Fair Labor Standards Act]

       32.     Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs "1" through "31" of this Complaint as if fully set forth herein.

       33.     At all relevant times, upon information and belief, Defendants were and

continue to be an employer engaged in interstate commerce and/or the production of

goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

Further, Plaintiff is a covered individual within the meaning of the FLSA, 29 U.S.C. §§

206(a) and 207(a).

       34.     At all relevant times, Defendants employed Plaintiff and Collective Action

Members within the meaning of the FLSA.




                                              6
     Case 1:19-cv-01506-RWL Document 1 Filed 02/18/19 Page 7 of 12



          35.   Upon information and belief, at all relevant times, Defendants have had

gross revenues in excess of five hundred thousand dollars ($500,000).

          36.   Plaintiff, Fernando Zamora, was entitled to be paid at the rate of time and

one-half his regular hourly rate of pay for all hours worked in excess of the maximum

hours provided for in the FLSA.

          37.   Defendants failed to pay Plaintiff and other similarly situated employees

wages for all hours worked, minimum wages, and overtime compensation in the lawful

amount for all hours worked in excess of the maximum hours provided for in the FLSA.

          38.   At all relevant times, Defendants had, and continues to have a policy and

practice of refusing to pay overtime compensation at the statutory rate of time and one-

half to Plaintiff for all hours worked in excess of forty (40) hours per work week, which

violated the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 207(a)(l) and

215(a).

          39.   Defendants knowingly and willfully disregarded the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff and Collective Action

Members for all hours worked, illegally not paying wages, and not paying statutory

overtime rate of time and one-half for all hours worked in excess of forty (40) hours per

week, when they knew or should have known such was due and that non-payment of

wages and overtime pay would financially injure Plaintiff and the Collective Action

Members.

          40.   Plaintiff did not punch a time clock or otherwise document his working

hours.




                                             7
     Case 1:19-cv-01506-RWL Document 1 Filed 02/18/19 Page 8 of 12



       41.     Defendants failed to make, keep and preserve records with respect to each

of its employees sufficient to determine the wages, hours and other conditions and

practices of employment in violation of the FLSA, 29 U.S.A. §§ 201, et seq., including

29 U.S.C. §§ 21 l(c) and 215(a).

       42.     Records, if any, concerning the number of hours worked by Plaintiff and

the actual compensation paid to Plaintiff are in the possession and custody of the

Defendants. Plaintiff intends to obtain these records by appropriate discovery

proceedings to be taken promptly in this case and, if necessary, will then seek leave of

Court to amend this Complaint to set forth the precise amount due.

       43.     Defendants failed to properly disclose or apprise Plaintiff, Fernando

Zamora, of his rights under the FLSA.

       44.     As a direct and proximate result of Defendants' willful disregard of the

FLSA, Plaintiff and Collective Action Members are entitled to liquidated damages

pursuant to the FLSA.

       45.     Due to the intentional, willful and unlawful acts of the Defendants,

Plaintiff suffered damages in an amount not presently ascertainable of unpaid minimum

wages and overtime compensation, an equal amount as liquidated damages, and

prejudgment interest thereon.

       46.     Plaintiff and Collective Action Members are entitled to an award of his

reasonable attorneys' fees, ·costs and expenses, pursuant to 29 U.S.C. § 216(b).

                                       COUNT II
                        [Violation of the New York Labor Law]

       4 7.    Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs "1" through "46" of this Complaint as if fully set forth herein.



                                             8
     Case 1:19-cv-01506-RWL Document 1 Filed 02/18/19 Page 9 of 12



       48.     At all relevant times, Plaintiff was employed by Defendants within the

meaning ofNew York Labor Law§§ 2 and 651.

       49.     Defendants knowingly and willfully violated Plaintiffs rights by failing to

pay Plaintiff, and illegally deducting from Plaintiff, wages for hours worked.

       50.     Defendants knowingly and willfully violated Plaintiffs rights by failing to

pay Plaintiff overtime compensation at rates of not less than one and one-half times

Plaintiffs regular hourly rate of pay, for each hour worked in excess of forty (40) hours

in a workweek.

       51.     Defendants knowingly and willfully violated Plaintiffs rights by failing to

pay "spread of hours" premiums to Plaintiff for each day he worked in excess of ten ( 10)

hours pursuant to New York State Department of Labor Regulations §§137-1.7; 142-2.4.

       52.     At relevant times, Defendants did not provide Plaintiff and other similarly

situated employees, with a document or written statement accurately accounting for his

actual hours worked, and setting forth their hourly rate of pay, regular wage, and/or

overtime wages.

       53.     Upon information and belief, this was done in order to disguise the actual

number of hours the employees worked, and to avoid paying them for their full hours

worked; and, overtime due.

       54.     Defendants willfully disregarded and purposefully evaded record keeping

requirements of the New York Labor Law by failing to maintain accurate and complete

payroll records.

       55.     Due to the Defendants' New York Labor Law violations, Plaintiff and

Collective Action Members are entitled to recover from Defendants their unpaid wages,




                                             9
     Case 1:19-cv-01506-RWL Document 1 Filed 02/18/19 Page 10 of 12



unpaid overtime wages, unpaid "spread of hours" premium, reasonable attorneys' fees,

and costs and disbursements of this action, pursuant to New York Labor Law§ 663(1) et

al. and § 198. Plaintiff also seeks liquidated damages pursuant to New York Labor Law

§ 663(1).

                                     COUNT III
  [Statutory Penalties Pursuant to the New York State Wage Theft Prevention Act]
          56.   Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs "1" through "55" of this Complaint as if fully set forth herein.

          57.   The New York State Wage Theft Prevention Act requires every employer

to notify its employees, in writing, among other things, of the employee's rate of pay and

regular pay day.

          58.   The New York State Wage Theft Prevention Act requires every employer

to notify its employees, in writing, with every payment of wages, of the dates of work

covered, the rate of pay and basis thereof, hours worked, gross wages, deductions,

allowances, and net wages.

          59.   Plaintiff was paid by two (2) weekly checks, and not provided with an

accurate wage statement as required by law.

          60.   Defendants failed to comply with the notice and record keeping

requirements of the New York State Wage Theft Prevention Act and as such are liable for

civil penalties, attorneys' fees, and costs.

                                  PRAYER FOR RELEIF

          WHEREFORE, Plaintiff, Fernando Zamora, on behalf of himself and all

similarly situated employees, respectfully requests that this Court grant the following

relief:



                                               10
   Case 1:19-cv-01506-RWL Document 1 Filed 02/18/19 Page 11 of 12



      (a)   An award of unpaid wages and overtime wages due under the FLSA and

            New York Labor Law;

      (b)   An award of unpaid "spread of hours" premiums due under the New York

            Labor Law;

      (c)   Statutory penalties for failing to comply with the notice and record-

            keeping requirements of the New York State Wage Theft Prevention Act.

      (d)   An award of liquidated damages as a result of Defendants' pursuant to 29

            U.S.C. § 216;

      (e)   An award of liquidated damages as a result of Defendants' willful failure

            to pay minimum wages, overtime compensation, and "spread of hours"

            premium pursuant to the New York Labor Law;

      (t)   An award of prejudgment and post-judgment interest;

      (g)   An award of costs and expenses associated with this action, together with

            reasonable attorneys' fees; and,

      (h)   Such other and further relief as the Court determines to be just and proper

            under the circumstances.

Dated: New York, New York
       February 18, 2019



                                  By:
                                                 Peter H. Cooper (PHC 4714)
                                          CILENTI & COOPER, PLLC
                                          Attorneys for Plaintiff
                                          708 Third Avenue - 61h Floor
                                          New York, NY 10017
                                          Telephone (212) 209-3933
                                          Facsimile (212) 209-7102
                                          pcooper@jcpclaw.com


                                         11
     Case 1:19-cv-01506-RWL Document 1 Filed 02/18/19 Page 12 of 12




                             CONSENT TO SUE UNDER
                           FAIR LABOR STANDARDS ACT

         I   \:ec(\QOda Lc'fY\ D\'"Q                        am an employee currently or

formerly employed by          Ot'Ce ~4
                           ~~~~~~~.~~~~~~~~~
                                                                           ,   and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

D~ted:   New York, New York
Fi tlrw.r1 ~.    , 2018
